                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 17-64 DSF(JC)                                               Date     February 12, 2019
 Title            Gregory Wallace v. Stu Sherman



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                    N/A                               N/A
                Deputy Clerk                         Court Reporter / Recorder                  Tape No.
                Attorney Present for Petitioner:                      Attorney Present for Respondent:
                             None                                                  None


 Proceedings:                  (IN CHAMBERS)

                               ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE
                               DISMISSED BASED UPON PETITIONER’S FAILURE TO COMPLY
                               WITH COURT ORDER AND TO FILE STATUS REPORT

        On January 4, 2017, petitioner Gregory Wallace, who is in custody and is proceeding pro se,
formally filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
§ 2254 (“Petition”). Petitioner challenges his convictions in Santa Barbara County Superior Court Case
No. 1362689 (“State Case”). (Petition at 2). The Petition appears to claim: (1) the trial court abused its
discretion by violating the Equal Protection Clause in ordering that petitioner be tried jointly with his
two co-defendants (Ground 1); (2) allowing the trial to proceed after the death of the trial judge and
assignment of a new trial judge violated petitioner’s 14th Amendment right to due process (Ground 2);
(3) petitioner’s physical restraints during the whole trial violated the 8th Amendment (Ground 3);
(4) petitioner’s first degree murder conviction under a natural and probable consequences theory was
unconstitutional under People v. Chiu, 59 Cal. 4th 155 (2014) and equal protection law (Ground 4); and
(5) the jury foreperson’s reference to a bible passage during deliberations violated the 4th, 5th, 6th and
14th Amendments (Ground 5). (Petition at 5-6, 9-20).

         On January 2, 2018, petitioner filed a motion which sought to dismiss his unexhausted claims
(“Petitioner’s Motion to Dismiss) and a stay pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003)
(“Motion to Stay”). By order dated January 30, 2018 (“January Order”), the District Judge granted
Petitioner’s Motion to Dismiss and dismissed the claims it deemed to be unexhausted – Grounds 1, 3
and 5 of the Petition and Ground 4 of the Petition to the extent predicated on a violation of the Equal
Protection Clause (“Dismissed Claims”) – without prejudice. The January Order further granted the
Motion to Stay to exhaust the Dismissed Claims and directed petitioner, beginning thirty (30) days from
the date of the January Order and every sixty (60) days thereafter, to file a status report detailing the
status of the state court proceedings in issue. The January Order further expressly cautioned petitioner
that the failure to meet any of the time requirements contained in the January Order would result in an
order vacating the stay, nunc pro tunc, might preclude consideration of the Dismissed Claims, and might
result in the dismissal of this action for lack of prosecution.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 17-64 DSF(JC)                                                Date    February 12, 2019
 Title          Gregory Wallace v. Stu Sherman

        Pursuant to the January Order, petitioner’s initial status report was due by March 1, 2018. As
petitioner failed to file the required initial status report, the Court, on March 16, 2018, issued an Order to
Show Cause (“First OSC”) directing petitioner to show cause, if there be any (1) for his failure timely to
file the required initial status report; and (2) why this action should not be dismissed based on
petitioner’s failure to file the required initial status report, failure to comply with the January Order,
and/or failure to prosecute.

         On March 27, 2018, petitioner filed a Motion Requesting Extension which reflected that he had
not received the January Order, but had received the First OSC, and sought a 30-day extension of time to
file the requisite initial status report. On the same date, this Court issued an order (“March Order”)
discharging the First OSC, directing that the January Order forthwith be served upon petitioner and
respondent’s counsel, and extending petitioner’s deadline to file the initial status report called for by the
January Order to April 26, 2018. The March Order reminded petitioner that he remains responsible for
otherwise complying with the January Order (e.g., by timely filing periodic status reports as directed
therein) and cautioned that the failure to meet any of the time requirements set out in the January Order
(as extended by the March Order) shall result in an order vacating the stay, nunc pro tunc, may preclude
consideration of the Dismissed Claims, and may result in the dismissal of this action for lack of
prosecution.

         On May 2, 2018, the Clerk received a request from petitioner for a 60-day extension of time to
file the initial status report (predicated upon petitioner’s asserted inability to conduct legal research due
to assertedly insufficient access to the law library), which was returned without filing on May 3, 2018
because it was not accompanied by a proof of service. See Docket No. 34 (Notice of Discrepancy and
Order). On May 15, 2018, the Clerk again received a request from petitioner for a 60-day extension of
time (predicated upon petitioner’s assertedly inability to conduct legal research due to assertedly
insufficient access to the law library), which was returned without filing on May 18, 2018 because it was
not accompanied by a proof of service reflecting service upon respondent’s counsel, with a notation that
“no legal research is necessary to advise the court of status.” See Docket No. 37 (Notice of Discrepancy
and Order).

        In light of the foregoing, this Court, on July 3, 2018, issued another Order to Show Cause
(“Second OSC”) directing petitioner, by no later than July 23, 2018, to show cause, if there be any
(1) for his failure timely to file the required initial status report – particularly since no legal research is
required to advise the Court of the status of this matter; and (2) why this action should not be dismissed
based on petitioner’s failure to file the required initial status report, failure to comply with the January
Order as extended by the March Order, and/or failure to prosecute.

       On or about July 25, 2018, the Court received what it construed to be a response to the Second
OSC and petitioner’s initial status report. On July 26, 2018, the Court issued an order (“July Order”)
discharging the Second OSC, and again reminding petitioner that he remains responsible for otherwise


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                     Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-64 DSF(JC)                                                Date    February 12, 2019
 Title          Gregory Wallace v. Stu Sherman

complying with the January Order (e.g., by timely filing periodic status reports as directed therein)1 and
cautioning that the failure to meet any of the time requirements set out in the January Order (as extended
by subsequent orders) shall result in an order vacating the stay, nunc pro tunc, may preclude
consideration of the Dismissed Claims, and may result in the dismissal of this action for lack of
prosecution.

        On September 13, 2018 and November 26, 2018, the Court received from petitioner and formally
filed his second and third periodic status reports. Petitioner’s fourth status report was due January 14,
2019 – effectively 60 days after he constructively filed the third status report by providing it to prison
authorities for mailing on November 13, 2018. To date, petitioner has not filed his fourth status report.
Nor has he sought an extension of time to do so or otherwise communicated with the Court since the
submission of his third status report.

        In light of the foregoing IT IS HEREBY ORDERED: By no later than March 4, 2019, petitioner
shall (1) file his fourth status report; (2) show good cause, if there be any for his failure timely to file the
required fourth status report; and (3) show good cause, if there be any, why this action should not be
dismissed based on petitioner’s failure to file/timely to file the required fourth status report, failure to
comply with the January Order (as extended by subsequent orders), and/or failure to prosecute.
Petitioner is cautioned that the failure timely to comply with this third Order to Show Cause may
result in the dismissal of this action based upon petitioner’s failure to comply with the Court’s
orders and/or petitioner’s failure to prosecute this action, or may result in an order vacating the
stay, nunc pro tunc, which may preclude consideration of the Dismissed Claims.

         IT IS SO ORDERED.




         1
         The Court notified petitioner that his next status report was due September 17, 2018 – 60 days
after he constructively filed the initial status report by providing it to prison authorities for mailing on
July 19, 2018.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                      Page 3 of 3
